Citation Nr: 1010677	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  07-33 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel





INTRODUCTION

The Veteran (appellant) served on active duty from January 
1954 to January 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran seeks service connection for hearing loss and for 
tinnitus.  His service treatment records are unavailable, 
having been lost in a fire at the NPRC.  In such situations 
there is a heightened obligation to explain findings and 
conclusions and to carefully consider the benefit of the 
doubt doctrine.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
Also in such cases, there is a heightened duty to assist the 
Veteran in developing the evidence that might support his 
claim.  See Cuevas v.  Principi, 3 Vet. App. 542, 548 (1992).

The absence of documentation of a hearing disability during 
service (i.e., one meeting the requirements of 38 C.F.R. § 
3.385) is not always fatal to a service connection claim.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).   
Evidence of a current hearing loss disability and a medically  
sound basis for attributing that disability to service may  
serve as a basis for a grant of service connection for  
hearing loss where there is credible evidence of acoustic  
trauma due to significant noise exposure in service, post- 
service audiometric findings meeting the regulatory  
requirements for hearing loss disability for VA purposes, and  
a medically sound basis upon which to attribute the post-
service findings to the injury in service (as opposed to  
intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  

The Veteran's DD Form 214 shows that his MOS was construction 
specialist.  Therefore exposure to acoustic trauma is 
conceded.  The Veteran has submitted an examination report 
from a private examiner which documents moderately severe to 
severe sensorineural hearing loss.  The examiner also noted 
that the Veteran reports tinnitus.  In May 2009, the RO 
requested an opinion from a physician.  The area of his 
specialty, if any, was not indicated.  The clinician stated 
that he had reviewed the claims file and that it is less 
likely than not that the Veteran's sensorineural hearing loss 
and his tinnitus are related to service.  

VA has a duty to obtain an adequate medical examination when 
the record contains competent evidence of a current 
disability or symptoms of a current disability; evidence 
establishing that an event, injury, or disease occurred in 
service; an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with 
service or a service-connected disability; and insufficient 
evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Furthermore, if VA undertakes to provide a medical 
examination, the Board must ensure that such examination is 
adequate.  See Barr v. Nicholson, 21 Vet. 303, 311.  While 
the May 2009 clinician provided an opinion with regard to 
whether there was an etiological connection between the 
Veteran's disabilities and their incurrence in service, he 
failed to provide an adequate explanation for his conclusion 
that the above-referenced conditions were not due to the 
Veteran's active service.  See Barr at 311 (affirming that a 
medical opinion is adequate if it provides sufficient detail 
so that the Board can perform a fully informed evaluation of 
the claim).



Therefore, an audiometric examination of the Veteran, based 
on a review of the record and focusing on the relationship 
and the underlying bases for the relationship, or lack 
thereof, between the Veteran's period of active service and 
his disabilities with complete rationale is necessary prior 
to further appellate consideration of the Veteran's claim.  
Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:


1.  The Veteran should be scheduled for a 
VA audiometric examination for an 
examination to determine if the Veteran 
has a hearing loss and/or tinnitus, and 
if so, to provide an opinion as to 
whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that he has hearing loss 
and/or tinnitus disabilities as a result 
of active service.  The examiner should 
be notified that the Veteran's service 
treatment records are unavailable, but 
that records show he served as a 
construction engineer and thus noise 
exposure during service is conceded.  The 
examiner should also be directed to 
consider the Veteran's report of hearing 
difficulty and tinnitus in the years 
following service.  The examination must 
be conducted following the protocol in 
VA's Disability 


Examination Worksheet for VA Audio 
Examination, revised on October 10, 2008. 

All indicated tests and studies are to be 
performed.  The claims folder must be 
made available for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  A full history should be 
elicited from the Veteran to include any 
occupational or recreational noise 
exposure after service.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, the Veteran's 
history and his own statements and 
assertions, and sound medical principles.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

2.  Following completion of the above, 
the claims should be readjudicated.  If 
any benefit sought is not granted, the 
Veteran should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


